In the
                  Court of Appeals
          Second Appellate District of Texas
                   at Fort Worth
                ___________________________

                     No. 02-21-00029-CR
                     No. 02-21-00030-CR
                     No. 02-21-00031-CR
                     No. 02-21-00032-CR
                     No. 02-21-00033-CR
                     No. 02-21-00034-CR
                     No. 02-21-00035-CR
                     No. 02-21-00036-CR
                     No. 02-21-00037-CR
                     No. 02-21-00038-CR
                ___________________________

             ASHLEE NICOHL JONES, Appellant

                               V.

                    THE STATE OF TEXAS


              On Appeal from the 432nd District Court
                       Tarrant County, Texas
Trial Court Nos. 1584122D, 1584132D, 1584137D, 1584140, 1584146,
        1584148D, 1584152, 1608585D, 1608823D, 1530955D

             Before Womack, Wallach, and Walker, JJ.
               Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

       Appellant has moved to dismiss her appeals. Because we have not yet decided

these cases, we grant the motion and dismiss the appeals. See Tex. R. App. P. 42.2(a),

43.2(f).

                                                    Per Curiam

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: April 29, 2021




                                          2